 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95623
 3 Telephone: (530) 885-6244

 4

 5 Attorney for Defendant
   DEBORAH POLLARD
 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:17-CR-00023 TLN
12                                Plaintiff,               STIPULATION REGARDING
                                                           TERMINATION OF PRETRIAL
13   v.                                                    SUPERVISION; [PROPOSED]
                                                           FINDINGS AND ORDER
14   PHILLIPS, et al.
15                                Defendant.
16

17          Defendant, DEBORAH POLLARD, by and through her counsel of record, TONI WHITE,

18 and the GOVERNMENT hereby stipulate as follows:

19          1. Ms. Pollard was released on conditions and pretrial supervision on January 27, 2017

20             (ECF DOC #13).

21          2. Pretrial Services reports that Ms. Pollard has not had any violations of supervision, has

22             participated in earnest in supervision and is not in need of continued supervision. As

23             such, Pretrial Services is in support of terminating Ms. Pollard's term of pretrial

24             supervision.

25          3. Ms. Pollard does not request to have the unsecured bond condition removed, modify the

26             condition that her passport remain surrendered or seek permission to obtain a passport.

27

28
                                                       1
 1   4. Pretrial services officer Beth Wetteland and Assistant United States Attorney Jason Hitt

 2      have been advised of this proposed termination of pretrial supervision and have no

 3      objection.

 4   By this stipulation, Ms. Pollard now moves to have pretrial supervision terminated.

 5

 6   IT IS SO STIPULATED.

 7   Dated: June 28, 2021                           Phillip A. Talbert
                                                    Acting United States Attorney
 8
                                                    By:    /s/ Toni White for
 9
                                                    Jason Hitt
10                                                  Assistant U.S. Attorney

11                                                  For the United States
12

13   Dated: June 28, 2021                 By:       /s/ Toni White _
14                                                  TONI WHITE

15                                                  For Defendant Deborah Pollard

16

17

18

19                                        ORDER
20   IT IS SO FOUND AND ORDERED this 29th day of June 2021.
21

22

23

24

25

26

27

28
                                                2
